DETAILED ACTION
The communication is in response to the application received 11/19/2019, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 and 01/15/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yasui (U.S 2012/0249918).
Regarding claim 1, Yasui discloses an illuminating device comprising: 
(Yasui [0005], [0012]: an illumination device emitting light from a light source section; [0041]-[0042], [0063], [0091] Fig. 1: red laser, blue laser and green laser are light sources which illuminate coherent light);  
5a speckle modulator configured to modulate speckle caused by the coherent light (Yasui [0012]-[0013]: a light modulation element modulating the illumination light. A drive section vibrating an optical element at a predetermined vibration frequency; Fig. 1, [0046], [0048]: an prism array 14 is used for reducing speckle noise of illumination light; [0049], [0067]-[0068]: a drive section 15 vibrates the prism array 14 to  make a position change between incoming light and outgoing light as in [0068]); and 
a synchronization controller configured to control the illumination pulse generator and the speckle modulator so as to synchronize pulse generation timing of 10the illumination pulse generator and drive timing of the speckle modulator, the speckle modulator periodically changing a driving intensity of the speckle modulator (Yasui [0082]: the vibration frequency f0 of the element 14 and the emission frequency f1 of illumination light are synchronized with each other; [0074]: the generation timing of the illumination pulse generator f1 and drive timing of the speckle modulator f0 are synchronized as in Fig. 9. The driving intensity or amplitude of the speckle modulation is periodically changed as in Fig. 9B; [0100], [0132], Fig. 14: a control section 19 to synchronize the pulse emission and vibration for modulation as in Fig. 9).  

Regarding claim 2, Yasui discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Yasui further discloses 15wherein the synchronization controller is configured to control the speckle modulator so as to operate during at least a pulse emission period per pulse of the illumination pulses (Yasui [0082]: the vibration frequency f0 of the element 14 and the emission frequency f1 of illumination light are synchronized with each other; [0074]: speckle modulator f0 is performed during at least a pulse emission period of illumination pulse f1 as in Fig. 9).  

20 Regarding claim 3, Yasui discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Yasui further discloses wherein the synchronization controller is configured to control the illumination pulse generator and the speckle modulator so that the pulse emission period includes the 25time at which a change rate of the driving intensity of the speckle modulator substantially reaches a maximum, when the pulse emission period is a period shorter than- 86 - 1/2 of a speckle modulation period (Yasui Fig. 9, [0074]: the pulse emission period of the laser light in Fig. 9A include a middle point between a maximum amplitude and a minimum amplitude of the modulation in Fig. 9B, which is a time point at which a change rate of the driving intensity of the modulator reaches a maximum. The pulse emission period in Fig. 9A is shorter than ½ of the modulation period in Fig. 9B).  

20 Regarding claim 8, Yasui discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Yasui further discloses wherein the speckle modulator includes a first speckle modulator and a second speckle modulator, and the 15synchronization controller is configured to control the (Yasui [0055], [0058]: crystal element 21 is a second light modulation element that modulates incoming light; Fig. 1, [0046], [0048]: an prism array 14 is used for reducing speckle noise of illumination light, hence first speckle modulator; [0082]: the vibration frequency f0 of the element 14 and the emission frequency f1 of illumination light are synchronized with each other; [0074]: the generation timing of the illumination pulse generator f1 and drive timing of the speckle modulator f0 are synchronized as in Fig. 9. The driving intensity or amplitude of the speckle modulation is periodically changed as in Fig. 9B; [0100], [0132], Fig. 14: a control section 19 to synchronize the pulse emission and vibration for modulation as in Fig. 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yasui (U.S 2012/0249918), in view of Li et al. (U.S. 2017/0019645) hereinafter Li.
20 Regarding claim 7, Yasui discloses all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
Yasui does not explicitly disclose wherein the synchronization controller is configured to control the illumination pulse generator and the speckle 5modulator so that the pulse emission period includes the time at which the driving intensity of the speckle modulator takes a maximum value and the time at which the driving intensity of the speckle modulator takes a minimum value, when the pulse emission period is a period 10equal to or longer than a speckle modulation period.  
However, Li discloses wherein the synchronization controller is configured to control the illumination pulse generator and the speckle 5modulator so that the pulse emission period includes the time at which the driving intensity of the speckle modulator takes a maximum value and the time at which the driving intensity of the speckle modulator takes a minimum value, when the pulse emission period is a period 10equal to or longer than a speckle modulation period (Li Fig. 5, [0062]: during a time from 0.3T to T, a first light source is turned on and a first light modulator 106 modulates the first light during that period. Hence, pulse emission period 10equal to a speckle modulation period, and the pulse emission period in Yasui will include the time at which the driving intensity of the speckle modulator takes a maximum value and the time at which the driving intensity of the speckle modulator takes a minimum when the pulse emission period is a period 10equal to or longer than a speckle modulation period).  
Yasui and Li are analogous art because they are from the same field of endeavor of optical imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system having a modulation period, as disclosed by Yasui, and further incorporate having the pulse emission period includes the time at which the driving intensity of the speckle modulator takes a maximum value and the time at which the driving intensity of the speckle modulator takes a minimum value, when the pulse emission period is a period 10equal to or longer than a speckle modulation period, as taught by Li, to simultaneously modulate light while ensuring the brightness of the light source (Li [0031]). 

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yasui (U.S 2012/0249918), in view of Arita (U.S. 2010/0245773).
Regarding claim 9, Yasui discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Yasui further discloses wherein the speckle modulator includes a phase modulator configured to temporally change a phase of the coherent 25light (Yasui [0047]: the incoming light is provided with a phase difference using the prism array 14).
Yasui does not explicitly disclose the phase modulator includes a light guide variation device configured to apply a mechanical change to a light- 88 - guide included in a light guide optical system configured to guide the coherent light, the phase modulator includes a concavo-convex plate with protrusions and recesses greater than 1/10 a 5wavelength of the coherent light, or

However, Arita discloses the phase modulator comprises a refractive index modulator configured to temporally change a refractive index of a light guide optical system configured to guide the coherent light, and the refractive index modulator 10includes at least one of an electro-optic element and an acousto-optical element (Arita Fig. 1, [0053]: phase change portions 12a to 12c using electro-optical crystal with its refractive index changed by the applied electric field and providing the path of the beam emitted from the laser light source and change the phase of the beam).  
Yasui and Arita are analogous art because they are from the same field of endeavor of optical imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Yasui, and further incorporate having the phase modulator comprises a refractive index modulator configured to temporally change a refractive index of a light guide optical system configured to guide the coherent light, and the refractive index modulator 10includes at least one of an electro-optic element and an acousto-optical element, as taught by Arita, to have the speckle noise no longer visible and the image quality prevented from deteriorating (Arita [0053]). 

Claims 14, 16 and 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yasui (U.S 2012/0249918), in view of Hayashi (JP 2008253736 – See translation attached).
Regarding claim 14, Yasui discloses an imaging system comprising: 
the illuminating device according to claim 2 and 
synchronize pulse generation timing 10of the illumination pulse generator, drive timing of the speckle modulator as discussed in claim 2 above (Yasui [0082]: the vibration frequency f0 of the element 14 and the emission frequency f1 of illumination light are synchronized with each other; [0074]: the generation timing of the illumination pulse generator f1 and drive timing of the speckle modulator f0 are synchronized as in Fig. 9). 
Yasui does not explicitly disclose 5an imager configured to perform imaging within a predetermined exposure period, the synchronization controller controlling the illumination pulse generator, and the imager so as to synchronize pulse generation timing 10of the illumination pulse generator, and imaging timing of the imager.  
However, Hayashi discloses an imager configured to perform imaging within a predetermined exposure period, the synchronization controller controlling the illumination pulse generator, and the imager so as to synchronize pulse generation timing 10of the illumination pulse generator, and imaging timing of the imager (Hayashi [0010], [0031], [0035], [0037]: a system having an imaging sensor; [0037]: a power supply for supplying power to the excitation light source; [0041]: the power supply unit may supply a pulse current in synchronization with the exposure time, wherein a mechanism, a circuit unit or the like can perform this. Hence, synchronize pulse generation timing 10of the illumination pulse generator and imaging timing of the imager).  
Yasui and Hayashi are analogous art because they are from the same field of endeavor of optical imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system having synchronized pulse generation timing 10of the illumination pulse generator and drive timing of the speckle modulator, as disclosed by Yasui, and further incorporate having an imager configured to perform imaging within a predetermined exposure period, the synchronization controller controlling the illumination pulse generator and the imager so as to synchronize pulse generation timing 10of the illumination pulse generator and imaging timing of the imager, as taught by Hayashi, to suppress the load and power consumption of the light emitting portion (Hayashi [0041]). 


Regarding claim 16, Yasui and Hayashi discloses imaging system according to claim 14 as discussed in claim 14.
Yasui does not explicitly disclose an endoscope system, wherein 5the imaging system further comprises: 
an image processing circuit configured to perform image processing on an image imaged by the imager; and 
an image display configured to display an image that has been subjected to the image processing by the image 10processing circuit.  
However, Hayashi discloses an endoscope system ([0003]-[0004], [0058]: an endoscope system), wherein 5the imaging system further comprises: 
(Hayashi [0037]: an image signal processing device that convert video signals; [0038]: a circuit can be used); and 
an image display configured to display an image that has been subjected to the image processing by the image 10processing circuit (Hayashi [0037]: a display that outputs image signal and display images).  
Yasui and Hayashi are analogous art because they are from the same field of endeavor of optical imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Yasui, and further incorporate having an endoscope system, wherein 5the imaging system further comprises: an image processing circuit configured to perform image processing on an image imaged by the imager; and an image display configured to display an image that has been subjected to the image processing by the image 10processing circuit, as taught by Hayashi, to accurate reproduce image signal  and for observing the image (Hayashi [0002]-[0004]). 


Regarding claim 18, Yasui discloses an imaging system comprising:  
20an illumination light generator configured to generate coherent light (Yasui [0005], [0012]: an illumination device emitting light from a light source section; [0041]-[0042], [0063], [0091] Fig. 1: red laser, blue laser and green laser are light sources which illuminate coherent light); 
(Yasui [0012]-[0013]: a light modulation element modulating the illumination light. A drive section vibrating an optical element at a predetermined vibration frequency; Fig. 1, [0046], [0048]: an prism array 14 is used for reducing speckle noise of illumination light; [0049], [0067]-[0068]: a drive section 15 vibrates the prism array 14 to  make a position change between incoming light and outgoing light as in [0068]).
Yasui does not explicitly disclose an imager configured to perform imaging within a 25predetermined exposure period; and a synchronization controller configured to control the imager and the speckle modulator so as to synchronize - 92 -imaging timing of the imager and drive timing of the speckle modulator.  
However, Yasui discloses a synchronization controller configured to control the illumination pulse generator and the speckle modulator so as to synchronize drive timing of the speckle modulator and pulse generation timing of 10the illumination pulse generator (Yasui [0082]: the vibration frequency f0 of the element 14 and the emission frequency f1 of illumination light are synchronized with each other; [0074]: the generation timing of the illumination pulse generator f1 and drive timing of the speckle modulator f0 are synchronized as in Fig. 9; [0100], [0132], Fig. 14: a control section 19 to synchronize the pulse emission and vibration for modulation as in Fig. 9).  
Furthermore, Hayashi discloses an imager configured to perform imaging within a 25predetermined exposure period, a synchronization controller controlling the illumination pulse generator, and the imager so as to synchronize pulse generation timing 10of the illumination pulse generator, and imaging timing of the imager (Hayashi [0010], [0031], [0035], [0037]: a system having an imaging sensor; [0037]: a power supply for supplying power to the excitation light source; [0041]: the power supply unit may supply a pulse current in synchronization with the exposure time, wherein a mechanism, a circuit unit or the like can perform this. Hence, synchronize pulse generation timing 10of the illumination pulse generator and imaging timing of the imager).  
Yasui and Hayashi are analogous art because they are from the same field of endeavor of optical imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Yasui, and further incorporate having an imager configured to perform imaging within a predetermined exposure period, the synchronization controller controlling the illumination pulse generator, and the imager so as to synchronize pulse generation timing 10of the illumination pulse generator, and imaging timing of the imager, as taught by Hayashi, wherein the drive timing of the speckle modulator and pulse generation timing of 10the illumination pulse generator as taught by Yasui, hence the imaging timing of the imager will be synchronized with drive timing of the speckle modulator because they both are synchronized with pulse generation timing of 10the illumination pulse generator, to suppress the load and power consumption of the light emitting portion (Hayashi [0041]). 


20 Regarding claim 19, Yasui and Hayashi disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
Yasui does not explicitly disclose wherein 5the synchronization controller is configured to control the speckle modulator so as to operate during at least the exposure period.  
Yasui discloses 15wherein the synchronization controller is configured to control the speckle modulator so as to operate during at least a pulse emission period per pulse of the illumination pulses (Yasui [0082]: the vibration frequency f0 of the element 14 and the emission frequency f1 of illumination light are synchronized with each other; [0074]: speckle modulator f0 is performed during at least a pulse emission period of illumination pulse f1 as in Fig. 9).  
Furthermore, Hayashi discloses synchronize pulse generation timing 10of the illumination pulse generator and imaging timing of the imager (Hayashi [0037]: a power supply for supplying power to the excitation light source; [0041]: the power supply unit may supply a pulse current in synchronization with the exposure time, wherein a mechanism, a circuit unit or the like can perform this. Hence, synchronize pulse generation timing 10of the illumination pulse generator and imaging timing of the imager).  
Yasui and Hayashi are analogous art because they are from the same field of endeavor of optical imaging system.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system having the speckle modulator operate during at least a pulse emission period per pulse of the illumination pulses, as disclosed by Yasui, and further incorporate synchronizing pulse generation timing 10of the illumination pulse generator and imaging timing of the imager, as taught by Hayashi, and hence the speckle modulator will operate during at least a pulse emission period and the exposure period, to suppress the load and power consumption of the light emitting portion (Hayashi [0041]). 


 Regarding claim 20, Yasui and Hayashi disclose all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
Yasui further discloses wherein 10the speckle modulator is configured to periodically change the driving intensity of the speckle modulator (Yasui Fig. 9, [0074]: The driving intensity or amplitude of the speckle modulation is periodically changed as in Fig. 9B).

Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yasui (U.S 2012/0249918), in view of Hayashi (JP 2008253736 – See translation attached), further in view of Yoshida et al. (U.S. 2004/0262529) hereinafter Yoshida.
Regarding claim 17, Yasui and Hayashi discloses imaging system according to claim 14 as discussed in claim 14.
Yasui does not explicitly disclose a microscope system, wherein the imaging system further comprises: 
an image processing circuit configured to perform 15image processing on an image imaged by the imager; and 
an image display configured to display an image that has been subjected to the image processing by the image processing circuit.  
However, Yoshida discloses a microscope system for reducing speckle (Yoshida [0144]: microscope system; [0015], [0110]-[0111]: phase modulator and reducing speckle), wherein the imaging system further comprises: 
an image processing circuit configured to perform 15image processing on an image imaged by the imager (Yoshida [0021]: a control circuit include image processing unit to process image signal); and 
([0086], [0137]-[0138]: a display to display image).  
Yasui and Hayashi and Yoshida are analogous art because they are from the same field of endeavor of optical imaging system.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method and system, as disclosed by Yasui and Hayashi, and further incorporate having a microscope system, wherein 5the imaging system further comprises: an image processing circuit configured to perform image processing on an image imaged by the imager; and an image display configured to display an image that has been subjected to the image processing by the image 10processing circuit, as taught by Yoshida, to generate high quality image for observation (Yoshida [0146], [0011]). 

Allowable Subject Matter
Claims 12-13 are allowed.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective claim the limitations:
“a synchronization controller configured to control the illumination pulse generator and the speckle modulator so as to synchronize pulse generation timing of the illumination pulse generator and drive timing of the 15speckle modulator, a driving intensity amplitude of the speckle modulator being set to be equal to or greater than a driving intensity threshold width, where the driving intensity threshold width is a change width of a driving 20intensity of the speckle modulator at which a reduction in speckle is saturated with respect to a change in the driving intensity of the speckle modulator.”
as cited in claim 12.	
Claim 13 is allowed because it depends on allowed claim 12 as set forth above.
Claims 4-6, 10-11 and 15 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective claims the limitations cited in claims 4-6, 10-11 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KATHLEEN V NGUYEN/            Examiner, Art Unit 2486